Citation Nr: 1706386	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1974 to April 1978 and again from September 1986 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2009, the Board, in relevant part, denied the claim on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In December 2010, the Court issued a Memorandum Decision, which vacated the February 2009 Board decision and remanded the case for compliance with the terms of the decision.  In June 2011, the Board remanded the claims for additional development and adjudicative action.  In a September 2013 decision, the Board again denied the Veteran's claim.  In November 2014, the Court entered an Order granted a Joint Motion for Remand (JMR), which requested that the Board's September 2013 decision be vacated and remanded for additional reasons and bases.  In July 2015, the Board again remanded the claim for compliance with the JMR.  Upon additional development, the appeal is now back before the Board.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's low back disability is causally related to his periods of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for low back disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record adequately establishes that the Veteran has been diagnosed with degenerative changes of the lumbar spine and mechanical low back syndrome.  Furthermore, service treatment records reflect that the Veteran periodically reported low back pain.  At times, the Veteran reported that the pain radiated down either his left or right leg.  Upon examination, the treating physicians noted low back strains.  However, periodic examination reports noted that the Veteran's spine was clinically normal.  Accordingly, the first two elements of Shedden are satisfied.

Finally, with respect to the third Shedden element, there are several competing medical opinions of record.  The Veteran was afforded a VA examination in March 2012.  At that time, the Veteran reported that he injured his back when he fell off of a ladder while in service.  The examiner noted that the Veteran had pain on movement and regularly used a back brace for his pain; upon appropriate imaging study, mild levoscoliosis was noted.  The examiner provided a negative opinion, stating that there was no definitive evidence of a low back disorder that was caused by the in-service motor vehicle accident; the examiner did not provide a nexus based on the Veteran's claim of falling of a ladder.  Ultimately, the examiner reasoned that there was no evidence of a current or ongoing disability related to the Veteran's claim.

More recently, at the February 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  In the March 2016 addendum opinion, the examiner opined that it is less likely than not that the Veteran's current back condition was related to his military service.  In so finding, the examiner noted that the previous diagnosis of levoscoliosis was likely due to the Veteran's position during the x-ray or muscle spasms during the procedure.  The examiner found that the diagnosed degenerative arthritis of the spine was most likely due to aging, the effects of his occupation, and his obesity.  

Also of record is a private opinion from an orthopedic surgeon.  Upon examination and interview of the Veteran, the orthopedic surgeon diagnosed chronic mechanical low back syndrome, which is chronic pain in the lumbar region.  Ultimately, the clinician opined that it was at least as likely as not that the Veteran's mechanical low back syndrome was due to his duties during service.  Specifically, the clinician noted that the Veteran's in-service use of certain tools, such as using needle guns and grinders, were very taxing on his thoracolumbar spine due to the significant vibration associated with using these tools.  

The record also contains the Veteran's lay statements.  The Veteran has periodically reported that his low back pain began in the military and continued since.  He reports that he was treated by his private physician periodically until 2004, when he began to receive treatment at his local VA medical center.  The Veteran is certainly competent to attest to his continuous low back pain in service, and the Board finds no reason to call into question the credibility of his statements.  

Given the competency and credibility of the Veteran's statements as to continuous back pain since service, and the reasoned (albeit opposing) medical opinion evidence of record addressing the etiology of the Veteran's low back pain, the Board finds that the evidence of record both for and against the Veteran's service-connection claim is at the very least in equipoise.  Service connection for a lumbar spine disability is granted.  




ORDER

Service connection for a lumbar spine disability is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


